385 F.2d 975
Earl Garnett BOXLEY, Appellant,v.UNITED STATES of America, Appellee.
No. 20979.
United States Court of Appeals District of Columbia Circuit.
June 9, 1967.

Mr. Joshua Layne (appointed by this court), Washington, D. C., filed a brief for appellant.
Messrs. David G. Bress, U. S. Atty., and Frank Q. Nebeker, Asst. U. S. Atty., filed a brief for appellee.
Before BAZELON, Chief Judge, WILBUR K. MILLER, Senior Circuit Judge, and DANAHER, Circuit Judge, in Chambers.
JUDGMENT
PER CURIAM.


1
This cause came on for consideration on the record on appeal from the United States District Court for the District of Columbia and the court having considered the record on appeal and the briefs of the parties, it is


2
Ordered and adjudged by this Court that this case be remanded to the District Court for a further hearing pursuant to Title 18 U.S.C. § 3147(b) following the filing in the District Court by the District of Columbia Bail Agency of a report concerning appellant, verified to the extent possible through sources provided to said Agency.


3
The Clerk is authorized to transmit a certified copy of this order to the Clerk of the District Court as promptly as the business of his office will permit.


4
WILBUR K. MILLER, Senior Circuit Judge, would affirm the judgment of the District Court.